Name: 2001/444/EC,ECSC,Euratom: Decision of the European Parliament of 4 April 2001 concerning discharge in respect of the implementation of the general budget of the European Union for the 1999 financial year (Commission)
 Type: Decision
 Subject Matter: European construction;  budget;  public finance and budget policy;  management
 Date Published: 2001-06-15

 Avis juridique important|32001B04442001/444/EC,ECSC,Euratom: Decision of the European Parliament of 4 April 2001 concerning discharge in respect of the implementation of the general budget of the European Union for the 1999 financial year (Commission) Official Journal L 160 , 15/06/2001 P. 0001 - 0021Decision of the European Parliamentof 4 April 2001concerning discharge in respect of the implementation of the general budget of the European Union for the 1999 financial year (Commission)(2001/444/EC, ECSC, Euratom)THE EUROPEAN PARLIAMENT,Having regard to the consolidated revenue and expenditure account and balance sheet for the 1999 financial year (SEC(2000) 537 - C5-0310/2000, SEC(2000) 538 - C5-0311/2000, SEC(2000)1624 - C5-0313/2000)(1),Having regard to the annual report concerning the 1999 financial year and the special reports of the Court of Auditors and the Institutions' replies (C5-0617/2000)(2),Having regard to the Statement of Assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (C5-0617/2000),Having regard to the Council recommendation of 12 March 2001 (C5-0127/2001),Having regard to Article 276 of the EC Treaty, Article 78g of the ECSC Treaty and Article 180b of the EAEC Treaty,Having regard to the Financial Regulation of 21 December 1997, and in particular Article 89 thereof,Having regard to Rule 93 and Annex V of its Rules of Procedure,Having regard to the report of the Committee on Budgetary Control and the opinions of the interested committees (A5-0113/2001),Whereas:A. Pursuant to Article 274 of the EC Treaty, the Commission bears responsibility for implementing the budget in accordance with the principles of sound financial management,1. Gives the Commission discharge in respect of the implementation of the general budget of the European Union for the 1999 financial year;2. Records its comments in the resolution which forms an integral part of this decision;3. Instructs its President to forward this Decision, and the resolution that forms an integral part of it, to the Council, the Commission, the Court of Justice, the Court of Auditors and the European Investment Bank and to have it published in the Official Journal (L series).The Secretary-GeneralJulian PriestleyThe PresidentNicole Fontaine(1) OJ C 343, 1.12.2000.(2) OJ C 342, 1.12.2000.